19-13895-jlg    Doc 214      Filed 01/13/20    Entered 01/13/20 10:47:42        Main Document
                                              Pg 1 of 6


                     IN THE UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF NEW YORK

 IN RE:
                                                      CHAPTER 7
 ORLY GENGER,
                                                      CASE NO. 19-13895 (JLG)
         Debtor.


                REPLY OF SAGI GENGER TO THE OPPOSITION BY KBT
               TO MOTION TO DISQUALIFY KBT AS SPECIAL COUNSEL

       Sagi Genger (“Sagi”), by and through his undersigned counsel of record, hereby files this

Reply to the Opposition (the “Opposition”) of Kasowitz Benson Torres LLP (“KBT”) to Sagi’s

Motion to Disqualify KBT as Special Counsel (the “Motion”). In support of his reply, Sagi

respectfully states as follows:

                                              REPLY

A.     The Opposition Was Unnecessary Because the Motion is Moot

               1.      Sagi originally filed the Motion to prevent the inappropriate retention by

Ron Satija (“Satija”), the chapter 7 trustee appointed when this case was pending before the

Western District of Texas Bankruptcy Court. That proposed retention was directly linked to the

proposed settlement (the “Satija Settlement Agreement”) reached among Satija, the Debtor, her

spouse, her father and other parties aligned with them. Notwithstanding KBT’s latest claims, there

is no reason to believe that Deborah Piazza (the “Trustee”), the chapter 7 trustee appointed upon

the transfer of the case to this District, intends to preserve the fatally-flawed Satija Settlement

Agreement or to retain KBT as her special counsel. In fact, the Trustee’s counsel indicated that

they “were a little surprised by the filing from [KBT] as all retention issues remain in abeyance

pending the Trustee’s evaluation of the case.”
19-13895-jlg     Doc 214     Filed 01/13/20     Entered 01/13/20 10:47:42         Main Document
                                               Pg 2 of 6


               2.      Indeed, it should have been clear to all of the parties that the Satija

Settlement Agreement was doomed from the comments made by Judge Davis in connection with

his decision to transfer venue. In finding that the existence of that Settlement Agreement did not

justify keeping the case in Texas, Judge Davis held that: “The [Satija Settlement Agreement] is

only 14 pages and is mostly platitudes, very sparse description of the many facts in play here and

it does not even identify, let alone discuss, the issues being settled.” Exh. A at 3. (A copy of Judge

Davis’s November 5, 2019 Ruling is annexed hereto as Exhibit A.)

               3.      Thus, the Opposition was wholly unnecessary, although it is not hard to see

why KBT filed it. KBT saw an opportunity to try to damage this Court’s opinion of Sagi through

a series of dishonest smears and false allegations, and sadly took it. Sagi now files this Reply

solely to clarify some of the salient facts for the Court.

B.     The Opposition Barely Addresses the Propriety of KBT’s Mooted Retention But
       Instead Focuses on Airing Irrelevant and False or Misleading Allegations about Sagi

               4.      Of the twenty pages of text in KBT’s Opposition, at least nine are

significantly or exclusively focused on making accusations that Sagi had engaged in some form of

wrongdoing. These accusations are entirely false and/or misleading. Most of them are based upon

context-free excerpts, cherry-picked by KBT from statements made by judges in prior cases over

a decade of litigation. What the Opposition fails to mention is that each of those statements were

made at preliminary stages by Courts who ultimately found for Sagi. Indeed, in transferring this

case to this District, Judge Davis observed that it was “important to note … that [the Debtor] had,

months before [filing for bankruptcy], … already suffered many adverse decisions from New York

Courts. The inference is clear that the move to Texas in February of 2019 was at least, in part,

prompted by a desire to file bankruptcy in Texas should it become necessary to get away from the

New York Courts.” Exh. A at 10. (Emphases added.)



                                                 -2-
19-13895-jlg     Doc 214      Filed 01/13/20    Entered 01/13/20 10:47:42        Main Document
                                               Pg 3 of 6


                5.      Incredibly, rather than acknowledge and quote from Judge Davis’s findings

in his November 5, 2009 transfer ruling, which was the outcome of a day-long evidentiary hearing

with significant witness testimony, KBT quotes from an earlier, preliminary ruling by Judge

Davis—before taking testimony—at which Judge Davis questioned whether he could “believe”

the allegation that Orly was being disingenuous about her true place of residence. Just two weeks

later, however, after spending a day taking evidence on the issue, Judge Davis came around to

Sagi’s position, concluding that: “this Debtor can and will claim residence in a location that suits

her legally strategic interests.”

                6.      What took the federal courts mere weeks to determine, sometimes took the

state courts a little longer. Although one would never know it from reading KBT’s Opposition,

Sagi was the winning party in each of those “adverse decisions from New York Courts” suffered

by the Debtor (with KBT the losing counsel in each and every case).1 Most significantly, less than

a year ago, U.S. District Judge Forrest entered judgment in Sagi’s favor in the amount of $3.2

million, none of which has yet been paid. KBT appealed to the U.S. Court of Appeals for the

Second Circuit, which unanimously affirmed. See Genger v. Genger, 2018 WL 3632521 (S.D.N.Y.

July 27, 2018), aff’d, 771 F. App’x. 99 (2d. Cir. 2019).

                7.      In its summary judgment ruling in Sagi’s favor, District Judge Forrest found

that, in 2013, the Debtor “had monetized her beneficial interest [in the shares of a family business

called “TRI”] for $32.3 million.” Id. at 2. That $32.3 million, however, appears nowhere on the

Debtor’s bankruptcy schedules, which list only nominal liquid assets. The story of how that $32.3

million was dissipated/encumbered is one in which KBT was intricately involved, and will likely




1
 The trial court has not yet had the opportunity to review and adopt the court-appointed valuation
expert’s findings, as KBT has declined to proceed with the case.


                                                -3-
19-13895-jlg     Doc 214     Filed 01/13/20     Entered 01/13/20 10:47:42          Main Document
                                               Pg 4 of 6


be the central focus of this bankruptcy. As Judge Davis held in his transfer ruling: “the Debtor

will be required to explain what happened to 32 million dollars, and in either a fraudulent transfer

suit or the hearing to consider a 9019 settlement of that suit.” Exh. A at 4.

               8.      In its Opposition, KBT makes the bizarre, false statement that: “Sagi’s

‘fraudulent conveyance’ claim … has been repeatedly rejected by the very federal courts Sagi cites

as (somehow) proof of his claim.” One can read KBT’s twenty-page Opposition in vain for any

such federal court “rejection,” because there is none. Indeed, KBT actively prevented any federal

court review of those transfers. When Sagi brought a turnover proceeding before District Judge

Broderick (who succeeded to Judge Forrest), KBT procured a lengthy extension of the Debtor’s

response time, claiming attorney scheduling issues, and then the Debtor filed for bankruptcy

shortly before KBT was due to file its response on her behalf.

               9.      Thus, the matter of the missing $32.3 million remains to be resolved either

by this Court or the District court that is determined to be the appropriate venue. Sagi looks

forward to addressing it with the Court at the appropriate juncture, with the active participation of

the new chapter 7 trustee.

               10.     The balance of KBT’s Opposition is an irrelevant and unseemly smear. The

Genger family, unfortunately, has been embroiled in litigation for more than a dozen years (most

of it filed by the Debtor and her father; very little of it by Sagi). In the course of those cases, the

Courts have made critical comments about each member of the Genger family, Sagi included, but

also complimentary ones. The most relevant such finding was by Justice E. Leo Milonas (Ret.) in

a 2008 Arbitration Award: “The various submissions on the valuation of TRI/TPR have been

considered and the arguments relating to them have been evaluated. The most credible, reliable

and the fairest assessment was prepared by Sagi … and appear in his 11/25/06 and 1/6/07




                                                 -4-
19-13895-jlg    Doc 214     Filed 01/13/20       Entered 01/13/20 10:47:42       Main Document
                                                Pg 5 of 6


Memoranda.” (Emphasis added.) That is the same TRI whose shares Orly monetized for $32.3

million—the central issue in this bankruptcy.

               11.     Since this saga began, the Debtor has brought at least half a dozen specious,

vindictive suits against Sagi and other family members—all of which have come to nothing.

KBT’s descriptions of those suits is palpably dishonest. For example, KBT claims that: “During

the damages inquest in the Fiduciary Action, the Judicial Hearing Officer … made

contemporaneous findings rejecting Sagi’s testimony as not credible.” KBT uses the word

“contemporaneous” here to cover up the fact that, at the end of the case, after Judicial Hearing

Officer Gammerman had heard all of Sagi’s testimony, he adopted Sagi’s position in full, finding

that: “It’s argued by Sagi that no damages resulted from the [alleged] breach of fiduciary duty,

however Orly seeks an award of $85 million in damages. …          I find that … no damages were

suffered.” The state court then adopted this finding in full, entering judgment in Sagi’s favor on

Orly’s Complaint. See Genger v. Genger, 2019 WL 1330905 (N.Y. Sup. Ct. Mar. 25, 2019)..

               12.     Strangely, KBT finds no room in its twenty-page Opposition to inform the

Court that Sagi ultimately prevailed on the merits of the Debtor’s so-called “breach of fiduciary

duty” suit. Space apparently was also lacking to tell the Court what happened in the Debtor’s so-

called “fraud” suit. That suit involved a transaction whereby Sagi, as a favor to his sister, agreed

to purchase the Debtor shares in a money-losing family real estate business for $100,000, with an

option for the Debtor to buy back the very same shares for only $10,000 if she changed her mind.

Later, when the Genger family fractured, the Debtor took the preposterous position that this was

all some sort of grand scheme to deprive her of a business interest actually worth a whopping $12

million. A decade of litigation ensued, until a Court-appointed professional, Michael Kupka




                                                 -5-
19-13895-jlg    Doc 214      Filed 01/13/20    Entered 01/13/20 10:47:42              Main Document
                                              Pg 6 of 6


CPA/ABV/CFF, CFE, CVA, following a year-long review, issued a 145-page report in which he

found that Sagi likely overpaid the Debtor for her interest.

               13.     Naturally, the Debtor is challenging/appealing these and other losing

actions, all of them handled by KBT. It is bad enough that KBT seeks to bill the estate for this

meritless and conflicted legal work, after publicly representing that it would be representing the

Debtor pro bono. Sagi respectfully submits the estate should cut its losses with KBT, and is

confident the new chapter 7 trustee will come to the same conclusion.

               14.     We thank the Court for its consideration.

 Dated: New York, New York                            EMMET, MARVIN & MARTIN, LLP
        January 13, 2020
                                                      By: /s/ Thomas A. Pitta
                                                          Thomas A. Pitta
                                                          John Dellaportas
                                                          120 Broadway
                                                          New York, NY 10271
                                                          Tel 212.238.3000
                                                          Attorneys for Sagi Genger




                                                -6-
